Citation Nr: 1753133	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  07-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for lumbosacral strain with myofascial pain of the mid back around the scapulae (also claimed with broken T7 vertebrae and muscle spasms) effective July 16, 2005.

2. Entitlement to a total disability rating for individual unemployability (TDIU) from November 30, 2011.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and G.M.

ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from March 1987 to July 1995 and from February 2001 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office in Oakland, California. 

In August 2017, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge in Oakland, California at a Travel Board Hearing. A copy of the transcript is associated with the claims file. (Hearing Transcript).  


FINDINGS OF FACT

1. The Veteran's myositis has manifested into painful limited motion, but there is no x-ray evidence of the condition involving two (2) or more minor joints with occasional incapacitating exacerbations. There is also no evidence of manifested symptoms of abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, abnormal kyphosis or unfavorable ankylosis.

2. The Veteran's PTSD with alcohol dependence, together with his 10 other service connected disabilities, precludes substantial gainful employment.






CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating, but not higher, for lumbosacral strain with myofascial pain of the mid back around the scapulae (also claimed with broken T7 vertebrae and muscle spasms) effective July 16, 2005 has been met. 
38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. 4.1, 4.2, 4.71a, Diagnostic Code (DC) 5021 (2017).

2. The criteria for a TDIU have been met effective November 30, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Increased Rating for Myositis/Diseases and Injuries of the Spine

The Veteran contends that his service connected lumbosacral strain with myofascial pain of the mid back around the scapulae is more severe than currently rated. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10. 

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that staged ratings are appropriate in this matter.  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint. See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. However, the evaluation of painful motion as limited motion only applies when the limitation of motion is non-compensable under the applicable Diagnostic Code. 
Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In this case, the Veteran's lumbosacral strain with myofascial pain of the mid back around the scapulae was initially rated under DC 5021. Disease under this diagnostic code must be rated on limitation of motion of affected parts, as arthritis, degenerative under DC 5003. DC 5003 provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When, however, the limitation of motion of the specific joint or joints is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, there must be x-ray evidence of involvement of two or more major joints or two (2) or more minor joint groups, to warrant a 10 percent rating.  To warrant a 20 percent rating, there must be x-ray evidence of involvement of two (2) or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Additionally, the Board notes that the RO also considered the Veteran's condition as a lumbosacral or cervical strain under Diagnostic Code 5237 (See July 2016 Supplemental Statement of the Case pg. 8). The Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. See 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. See 38 C.F.R. § 4.7. 

Diagnostic codes 5235 to 5243, including the impairment at issue, are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which provides there must be evidence of an injury to the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of the injury or the disease as well as: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height to warrant a 10 percent rating; or

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis to warrant a 20 percent rating; or 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine to warrant a 30 percent rating; or   

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating; or

Unfavorable anklyosis of the entire thoracolumbar spine to warrant a 50 percent rating; or 

Unfavorable anklyosis of the entire spine to warrant a 100 percent rating. 

After a full review of the record, and as discussed below the Board concludes that the Veteran's claim for an initial compensable rating effective July 16, 2005 is warranted. The Board finds that there is satisfactory evidence of painful motion to grant an initial compensable rating of 10 percent.  Treatment notes indicate the Veteran has a history of a T7 fracture with continuous localized chronic thoracic back pain since 2002. (See June 2016 CAPRI pg. 29-30; see also August 2017 Medical Treatment Records pg. 8). Pain varied from dull pulling pain while sitting to sharp pain while walking. Id. The Veteran was prescribed pain medication, including prescriptions for Percocet, morphine, gabapentin, diclofenac, oxycodone and cyclobenzaprine. Id. at 3, 17. The Veteran reported to having poor sleep leading to significant daytime fatigue. Id. 

Alternatively, under DC 5021, x-rays taken in December 2014 revealed mild multilevel thoracic spondylosis without acute fracture of subluxation. Id.  at 28. The Veteran's thoracic spine also indicated apparent minimal levoscoliosis of the thoracic spine. Id.  There were degenerative changes at C6-C7 as well as mild anterior slippage of C7 on T1. Id.  at 31; see also August 2017 Medical Treatment Records pg. 6. These signs are akin to a 10 percent rating for painful motion and involvement of two (2) minor joints. 

Unfortunately, there is no range of motion assessment prior to 2016 to apply the General Rating Formula to the Veteran's back condition.  

However, an initial rating in excess of 10 percent is not warranted. There is no evidence of limited range of motion or evidence of occasional incapacitating exacerbations to warrant a 20 percent rating, the maximum rating in the DC 5021 or under the General Rating Formula. (See 38 C.F.R. 4.71a, DC 5003).  As previously mentioned, the General Rating Formula also contemplates manifested symptoms that affect functionality; however, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a 20 percent rating; only minimal levoscloliosis. Disability ratings of 30 percent, 50 percent, or 100 percent are also not warranted as there is no evidence of favorable or unfavorable ankylosis of any part of the spine. As such, an initial compensable rating of 10 percent is warranted from the date of service connection, July 6, 2005.

As previously mentioned, there continues to be no evidence of incapacitating exacerbations to warrant a 20 percent rating, the maximum rating in DC 5021 (See DC 5003). 

His impairment also does not meet the criteria specified in DC 5237. During the June 2016 VA examination, the Veteran initially displayed a 90 degree forward flexion. However, during his general range of motion examination, the examiner determined the Veteran has an 85 degree forward flexion of the thoracolumbar spine. The Veteran endorsed pain and fatigue as causes of functional loss. He also described flare-ups that were very painful and causes loss of appetite and intolerance to walking or standing. There was evidence of pain with weight-bearing as well as mild tenderness with a protruding T7 vertebral spine and general lumbar strain. The Veteran did not display an abnormal gait or spinal contour. Yet, he asserted he experiences muscle spasms, tenderness, and guarding. 

Affording the Veteran the benefit of the doubt, the Board finds that his general range of motion examination findings are more probative as to his daily functioning than his initial assessment. An 85 degree forward flexion meets the General Rating Formula criteria for a 10 percent disability rating.  His forward flexion exceeds 60 degrees, which precludes a 20 percent rating and exceeds 15 degrees, precluding a 30 percent rating. There is also no evidence of akylosis, favorable or unfavorable, to warrant a 50 percent of 100 percent rating. As such, a rating in excess of 10 percent since July 2016 must be denied. 

Considering the totality of the evidence, the Veteran is entitled to an initial compensable rating for his spine disorder, but not a rating in excess of 10 percent.  To the extent that the Veteran contends his service-connected low back disability is more disabling than currently assigned, the Board notes that he is capable and competent to endorse symptoms such as lower back pain. The Board has found his testimony and lay statements to be persuasive in substantiating his claim for an initial rating as they are consistent with the objective medical examination findings of record.  Nonetheless, application of the rating criteria is primarily based on objective evidence of limited range of motion, swelling muscle spasms, x-ray findings and range of motion testing results. The Board has afforded the Veteran the benefit of the doubt as to grant his claim for initial compensable rating. However, his impairment does not rise to the level of a higher rating.  

The Board has also considered the other statutory diagnostic codes, but finds that rating by analogy is not warranted. 

Based on the forgoing, the Board finds that the evidence corroborates the Veteran's claim for an initial compensable rating for lumbosacral strain with myofascial pain of the mid back around the scapulae. See 38 C.F.R. § 4.71a. 

In addition to the above, the Board has also considered whether an extraschedular rating is appropriate. If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. See 38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case. When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 
226 Fed. Appx. 1004 (Fed. Cir. 2007). The Veteran testified that he is unable to work in part due to the pain, muscle spasms and tenderness he experiences from his back condition. However, there is no indication that his lumbosacral strain manifests in symptoms not contemplated by the DC 5021 or the General Rating Formula. On the contrary, his complaints of pain are directly contemplated in both codes. DC 5021 accounts for "occasional incapacitating exacerbations" and the General Rating Formula accounts for muscle spasms, guarding and localized tenderness (pain).  As such, no further discussion of an extraschedular rating is required.

B. TDIU

The Veteran contends that he is unable to maintain and follow gainful employment due to his various service connected impairments.

TDIU ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person, is in the judgment of the rating agency, unable to secure or follow a substantially gainful occupational as a result of service connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at a 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 3.340, 3.341, 4.16(a)(2016). Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes. Id. 

A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447,453-54 (2009). In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.

Here, the Veteran has compensable service-connected impairments during this appeal period, including: 1) post-traumatic stress disorder with alcohol dependence rated at 70 percent effective November 30, 2011; 2) patellofemoral syndrome of the left knee rated at 10 percent effective July 16, 2005; 3) hypertension rated at 10 percent effective July 16, 2005; 4) degenerative joint disease of the left knee with limitation of motion associated with patellofemoral syndrome of the left knee rated at 10 percent effective October 9, 2008;  and 5) myofascial pain of the mid back (thoracic spine) around the scapulae (claimed with broken T-7 vertebrae and muscle spasms) rated at 10 percent. The Veteran also has non-compensable service connected conditions, including: 1) residuals from fracture of the right fourth metacarpal with mild degenerative joint disease effective July 31, 1995; 2) removal of the left great toenail effective July 31, 1995; 3) lattice degeneration of the left eye effective July 31, 1995; 4) hemorrhoids effective July 31, 1995; and 5) scar of the left knee associated with the degenerative joint disease of the left knee with limitation of motion effective September 24, 2013.  His combined rating for these conditions during the period on appeal is 80 percent, and his PTSD alone is 70 percent. See 38 C.F.R. § 4.25. As the Veteran has at least one impairment rated above 60 percent, he meets the scheduler criteria for a TDIU. See 38 C.F.R. § 4.16(a).

The central inquiry in this case rests in determining whether a TDIU is warranted. The Board must assess "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. § 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Id. 

While there is limited evidence regarding the functional impairment associated with the Veteran's service-connected disabilities, the objective medical evidence of record indicates there are significant mental and physical challenges that would impede in his ability to secure and follow gainful employment.

Concerning his mental health functioning, the Veteran underwent a VA examination to assess his PTSD in October 2014.  The examiner confirmed his diagnosis of PTSD along with a history of alcohol dependence. While the Veteran reported that quit drinking, he also reported increased symptoms of anxiety due to his sobriety. Treatment notes indicate the Veteran's PTSD  has manifested in symptoms of depressed mood, panic attacks more than twice a week, mild memory loss, flatten affect, impaired judgement, disturbances of mood, difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances, including work or a work like settings. His PTSD also has manifested in the physical impairment of hypertension. The Veteran had a persistent negative emotional state, markedly diminished interest or participation in significant activities, angry outbursts, exaggerated startle response, and sleep disturbance. Overall, the examiner opined the Veteran's mood disturbances cause clinically significant distress or impairment in social, occupational or other important areas of functioning. 

As for his physical limitations, the Veteran underwent three VA examinations in June 2016 for his hypertension, left knee and back disorder.  During the evaluation of the Veteran's spine, the examiner noted that that his back impairment functionally impacts his ability to engage in repetitive bending, heavy lifting and carrying. In the left knee examination, the examiner noted that his service connected condition limits prolonged standing, walking, jumping, running and squatting. As for his hypertension, the examiner opined that the Veteran's hypertension, on its own, did not impact his ability to work. However, that examiner was not privy to the previous PTSD examinations. 

The Board also considered the Veteran's level of education, special training, and previous work experience to determine if TDIU is warranted. The Veteran filed his claim for TDIU on January 6, 2009 and September 24, 2013. In the Veteran's January 2009 and September 2013 VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he reported his service-connected PTSD, patellofemoral syndrome of the left knee and hypertension were the main impairments preventing him from following a substantially gainful occupation. He reported having three years of college education as well as ACF Culinary Training and that he has worked at various jobs within the food service industry as a sous chef or restaurant manager. However, he was unable to hold any position for an extended period of time. The shortest duration was less than 60 days and the longest duration six months; including one position where he asserts was once terminated due to his inability to move quickly in the kitchen from his knee disability.

When the evidence of record is viewed collectively, the Board finds that the evidence is at least in equipoise that the Veteran's overall disability picture is consistent with an inability to secure or follow gainful employment as a result of his service connected PTSD, hypertension, degenerative joint disease of the left knee with limitation of motion associated with patellofemoral syndrome of the left knee, and myofascial pain of the mid back (thoracic spine) around the scapulae (now claimed with broken T-7 vertebrae and muscle spasms). Particularly when considering his previous work experience, his severe mental impairment coupled with his mild physical impairments certainly poses great limitations in following gainful employment, to include jobs in food service and the restaurant industry.  Therefore, a TDIU is appropriate.

The Duty to Notify and Assist

The Board finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. 
Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). Accordingly, VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 



ORDER

Entitlement to an initial 10 percent rating, but not greater, for lumbosacral strain with myofascial pain of the mid back around the scapulae (also claimed with broken T7 vertebrae and muscle spasms) effective July 16, 2005 is granted.

A TDIU rating is granted.




____________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


